Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recite the following:

    PNG
    media_image1.png
    786
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    610
    media_image2.png
    Greyscale


Claims 8-20 have been rejoined in view of In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedent that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 4-20 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TACHIBANA et al (10,604,618) is cited of interest to the same assignee which  discloses and claims a resist underlayer having a compound made from ethynylbenzene and fluorene, however the reference lacks the specific compound of formula (1-2) with the –OR group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
December 16, 2021